Title: To George Washington from Henry Prather, 4 August 1758
From: Prather, Henry
To: Washington, George

 

Sir
Old Town [Md.] August the 4th 1758

Agreable to my Instructions from his Excelency Horatio Sharpe Ime orderd to write to you for an Escort, with waggons; to take Ninteen Lode of his Majesties stores from this to Fort Cumbd & I shall Like wise wate here with Eight men to assist with them up & Shall want Provision sent with the Waggons as we have none but what I borrow. Am with Respect Your Most Obedient Humbel St

Henry Prather

